Appeal by the defendant from a judgment of the County Court, Dutchess County (King, J.), rendered April 11, 1990, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We discern no basis for disturbing defendant’s sentence (see, People v Kazepis, 101 AD2d 816). We have considered the defendant’s arguments made in his supplemental pro se brief and find they are unpreserved for appellate review, or not supported by the record (see, People v Pascale, 48 NY2d 997; cf., People v Brown, 45 NY2d 852). Mangano, P. J., Thompson, Harwood and O’Brien, JJ., concur.